                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    RICHARD GLENN IV,                           )
                                                )
            Plaintiff,                          )
                                                )
    v.                                          )
                                                )     No. 3:20-cv-00594
    KILOLO KIJAKAZI, ACTING                     )
    COMMISSIONER OF SOCIAL                      )
    SECURITY ADMINISTRATION,                    )
                                                )
            Defendant.                          )

                           MEMORANDUM OPINION AND ORDER

           Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 23) recommending that the Court deny Richard Glenn’s Motion for Judgment on the

Administrative Record (Doc. No. 18) and affirm the decision of the Social Security Agency

Commissioner (the “Commissioner”). 1 Glenn has filed an objection, the Commissioner has filed

a response, and Glenn filed a reply. (Doc. Nos. 24, 25, 26-1). For the following reasons, Glenn’s

objection will be overruled, and the R&R will be approved and adopted.

I.         BACKGROUND

           The Magistrate Judge has carefully recounted the factual background and procedural

history of this case, and the Court need not recite it in depth here. (Doc. No. 23 at 1–2). In short,

Glenn filed for Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act,

claiming he had been disabled and unable to work since January 1, 2018 due to PTSD, bipolar

disorder, and other mental illness. (Id. at 1; see also Doc. No. 19 at 8; Doc. No. 20 at 1–2). The


1
       When Glenn originally brought this action, Andrew Saul was Commissioner of the Social
Security Administration. However, on July 9, 2021, Kilolo Kijakazi assumed the role in an acting
capacity. Accordingly, pursuant to Federal Rule of Civil Procedure 25(d), the Court substitutes
Kijakazi for Saul. See Fed. R. Civ. P. 25(d).


         Case 3:20-cv-00594 Document 27 Filed 09/10/21 Page 1 of 6 PageID #: 714
ALJ determined that Glenn was not “disabled” within the meaning of the Social Security Act. (See

Doc. No. 23 at 2–3; see also Doc. No. 19 at 8; Doc. No. 20 at 1–2). Specifically, the ALJ found

that:

        After careful consideration of the entire record, the undersigned finds that the
        claimant has the residual functional capacity to perform a full range of work at all
        exertional levels but with the following nonexertional limitations: Can interact
        occasionally with supervisors and coworkers. No Interaction with the general
        public. All interactions should be brief, job-related, and task focused, which is
        defined as limited to speaking to, serving, or receiving information from
        supervisors or coworkers. Works better with things than people. Can adapt to
        routine workplace changes. Can maintain concentration, persistence, and pace for
        such tasks with normal breaks spread throughout the day.

(Doc. No. 23 at 3). Glenn filed this action after the Appeals Council declined his request to review

the ALJ’s decision. (Id. at 2; see also Doc. No. 19 at 8; Doc. No. 20 at 2).

II.     STANDARD OF REVIEW

        The Court’s standard of review for a Magistrate Judge’s R&R depends upon whether a

party files objections. Where a party objects to portions of the R&R, the Court reviews those

portions de novo. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). De novo review in these

circumstances requires at least a review of the evidence before the Magistrate Judge; the Court

may not act solely on the basis of a Magistrate Judge’s R&R. See Hill v. Duriron Co., 656 F.2d

1208, 1215 (6th Cir. 1981); see also 12 Wright, Miller & Marcus, Federal Practice and Procedure:

Civil 2d § 3070.2 (1997). After reviewing the evidence, the Court “may accept, reject, or modify,

in whole or in part, the findings or recommendations” of the Magistrate Judge. 28 U.S.C. §

636(b)(1)(C).

        In social security cases under Title XVI, the Court’s job is “only to ensure that the

Commissioner’s determination is supported by substantial evidence.” Hizer v. Comm’r of Soc.

Sec., __ F. App’x __, 2021 WL 1614827, at *4 (6th Cir. Apr. 26, 2021) (internal citations omitted);

see also Kemp v. Saul, No. 3:19-cv-00431, 2020 WL 6305566, at *1–*2 (M.D. Tenn. Oct. 28,
                                                 2

      Case 3:20-cv-00594 Document 27 Filed 09/10/21 Page 2 of 6 PageID #: 715
2020); Holtman v. Saul, 441 F. Supp. 3d 586, 590–91 (M.D. Tenn. 2020). “Under the ‘substantial

evidence’ standard, a court looks to an existing administrative record and asks whether it contains

‘sufficient evidence’ to support the agency’s factual determinations.” Kemp, 2020 WL 6305566,

at *2 (citing Biestek v. Berryhill, 129 S. Ct. 1148, 1154 (2019)). Whether an ALJ’s decision is

supported by “substantial evidence” is not a high bar and likely amounts to “less than a

preponderance of the evidence.” Brown v. Comm’r of Soc. Sec., 814 F. App’x 92, 95 (6th Cir.

2020) (quoting Biestek, 139 S. Ct. at 1154). And “if substantial evidence supports the ALJ’s

decision, this Court defers to that finding even if there is substantial evidence in the record that

would have supported an opposite conclusion.” Jones v. Berryhill, 392 F. Supp. 3d 831, 838 (M.D.

Tenn. 2019) (internal citations and quotations omitted).

III.     ANALYSIS

         After explaining the appropriate legal standards under 42 U.S.C. § 405(g) and 20 C.F.R. §

416.920(a), the Magistrate Judge concluded that the ALJ properly considered and weighed the

medical opinion evidence from state agency medical consultants Dr. Annette Brooks-Warren and

Dr. Victor O’Bryan. (Doc. No. 23 at 10–12). In sum, the Magistrate Judge found that Glenn “has

not carried his burden . . . of demonstrating that the ALJ’s determination that he was not disabled

is not supported by substantial evidence.” (Id. at 11–12) (internal citations and quotations omitted).

         Glenn lodges a single, opaquely articulated objection. As best the Court can construe it,

Glenn claims that the ALJ improperly relied on a vocational expert’s contradictory testimony at

an administrative hearing to discredit the medical opinion evidence of Dr. Brooks-Warren and Dr.

O’Bryan. (See Doc. No. 24 at 2–3; see also Doc. No. 26-1 at 2). At the administrative hearing, the

ALJ asked the expert to consider various hypotheticals in order to determine Glenn’s functional

capacity. (Doc. No. 14 at 43–46). At one point, the vocational expert testified that someone with

Glenn’s restrictions:
                                                  3

       Case 3:20-cv-00594 Document 27 Filed 09/10/21 Page 3 of 6 PageID #: 716
       . . . can interact occasionally with supervisors and coworkers, no interaction with
       the general public, all interactions should be brief, job-related, and task focused,
       which is defined as limited to speaking to, serving, or receiving information from
       supervisors or coworkers. This hypothetical person works better with things than
       people. This person can adapt to routine workplace changes and can maintain
       concentration, persistence, and pace for such tasks with normal breaks spread
       throughout the day.

(Doc. No. 14 at 43–44). Later in the proceedings, however, the vocational expert testified that a

person who was “limited to settings with limited social demands, superficial interaction with the

public, superficial work focused interaction with co-workers” would not be able to find

employment. (Doc. No. 14 at 46). Following the hearing, the ALJ found the medical opinion

evidence of Dr. Brooks-Warren and Dr. O’Bryan to be “partially persuasive because they did not

adequately consider the claimant’s subjective complaints of symptoms.” (Doc. No. 14 at 19).

According to Glenn, the contradictory testimony unfairly allows the ALJ to “make any decision

arbitrarily and capriciously.” (Doc. No. 26-1 at 2).

       But Glenn’s objection is unavailing. As an initial matter, Glenn’s objection is improperly

vague under both the Federal Rules of Civil Procedure and the local rules of this Court. A party’s

objections to the R&R must be specific, see Fed. R. Civ. P. 72(b)(2), and “must state with

particularity that portion of the Magistrate Judge’s order for which review is sought.” L.R.

72.01(a). “The filing of vague, general, or conclusory objections does not meet the requirement of

specific objections and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x

354, 356 (6th Cir. 2001). Objections that merely parrot a party’s disagreements with the ALJ’s

reasoning earlier in the pleading stage are similarly insufficient. See Bradley v. United States, No.

18-1444, 2018 WL 5084806, at *3 (6th Cir. Sep. 17, 2018); see also Shelton v. Saul, No. 2:18-cv-

00093, 2020 WL 1284628, at *3 (M.D. Tenn. Mar. 18, 2020) (citing J.A. v. Smith Cty. School

Dist., 364 F. Supp. 3d 803, 812 (M.D. Tenn. Mar. 6, 2019)). Here, Glenn merely reiterates



                                                 4

    Case 3:20-cv-00594 Document 27 Filed 09/10/21 Page 4 of 6 PageID #: 717
arguments brought earlier in his pleadings rather than point to specific portions of the Magistrate

Judge’s R&R to which he objects. (See Doc. No. 19 at 10–12). And Glenn’s reply brief, supposedly

filed to clarify his position, hardly cures the vagueness defect. (See Doc. No. 26-1). The Court may

overrule Glenn’s objection on this ground alone. See Fed. R. Civ. P. 72(b)(2); L.R. 72.01(a).

       Erring on the side of caution, however, the Court will address the merits of Glenn’s

objection and conclude that the ALJ properly weighed the opinion evidence at issue here. Under

the operative regulations, the ALJ is to evaluate the persuasiveness of medical opinions in light of

five factors, including supportability and consistency, rather than give them specific evidentiary

weight. See 20 C.F.R. § 404.1520c(a)-(c); see also Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

247–48 (6th Cir. 2007). Although the ALJ is required to “articulate . . . how persuasive” she finds

the medical opinions, such a responsibility is limited. See id. § 404.1520c(b)(2). The ALJ is only

required to “explain how [it] considered the supportability and consistency factors for . . . medical

opinions.” Id.; see also Herndon v. Comm’r of Soc. Sec., No. 20-6094, 2021 U.S. App. LEXIS

15178, at *13 n. 4 (6th Cir. May 20, 2021).

       Here, the ALJ did just that by concluding that the medical opinions “did not adequately

consider the claimant’s subjective complaints of symptoms,” and “the record does not contain any

other opinion evidence from a health care professional that addresses the claimant’s ability to

perform the basic work activities since the application date, let alone any suggesting limitations

more restrictive than those found in his residual functional capacity . . . .” (Doc. No. 14 at 19). The

ALJ is permitted to, as here, give the opinion evidence whatever weight it deems appropriate. See

Hizer, 2021 WL 1614827, at *4 (citing Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508

(6th Cir. 2006)).

       Nor was the ALJ required to be bound by the vocational expert’s contradictory



                                                  5

    Case 3:20-cv-00594 Document 27 Filed 09/10/21 Page 5 of 6 PageID #: 718
hypotheticals, as Glenn attempts to suggest. (See Doc. No. 26-1 at 2). The “ALJ may well conclude

that the vocational expert’s answer is irrelevant to whether there are jobs in the national economy

that the claimant can perform. . . . To hold otherwise would effectively eliminate the ALJ’s ability

to ask any questions about a hypothetical individual unless he had identified the contours of the

claimant’s disability by the time of the hearing.” Kessans v. Comm’r of Soc. Sec., 768 F. App’x

531, 536 (6th Cir. 2019). In any event, nothing in the administrative record suggests the ALJ

improperly relied on the vocational expert’s hypothetical testimony in rejecting the medical

opinion evidence. (See Doc. No. 14 at 19–20).

        In sum, the Court finds that substantial evidence supported the ALJ’s decision. See Jones,

392 F. Supp. 3d at 838. The Court must therefore defer to that finding. Id. Accordingly, having

thoroughly reviewed the record, relevant regulations, and case law, the Court concludes that the

ALJ applied the correct legal standards in its determinations regarding the medical opinions of Dr.

Brooks-Warren and Dr. O’Bryan.

IV.     CONCLUSION

        For the foregoing reasons, the R&R (Doc. No. 23) is APPROVED AND ADOPTED and

Glenn’s objections are OVERRULED. Glenn’s Motion for Judgment Upon the Administrative

Record (Doc. No. 18) is DENIED and the Commissioner’s decision is AFFIRMED. As an

additional housekeeping matter, Glenn’s Motion for Leave to Respond (Doc. No. 26) is DENIED

AS MOOT because the Court considered Glenn’s reply in its reasoning above. The Clerk shall

enter a final judgment in accordance with Federal Rule of Civil Procedure 58 and close this file.

        IT IS SO ORDERED.

                                              __________________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE



                                                 6

      Case 3:20-cv-00594 Document 27 Filed 09/10/21 Page 6 of 6 PageID #: 719
